Citation Nr: 1032132	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-31 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
service connection claim for diarrhea, claimed as a nervous 
stomach condition.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to November 
1952, during the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, Regional Office (RO), 
which inter alia implicitly reopened the Veteran's service 
connection for diarrhea, claimed as a nervous stomach condition, 
and ultimately denied the reopened service connection claim on 
the merits.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.  The requirement of submitting 
new and material evidence to reopen a claim is a material legal 
issue the Board is required to address on appeal, despite the 
RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
As such, the issue regarding new and material evidence to reopen 
a service connection claim for diarrhea, claimed as a nervous 
stomach condition, is appropriately captioned as above.     

The Board notes that the Veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO and was notified that a 
hearing was scheduled for July 2010.  See June 2010 DRO Hearing 
Notification Letter; see also December 2009 "Optional Appeal 
Hearings" Form.  The Veteran through his wife indicated that he 
was unable to attend such hearing due to health issues.  See July 
2010 Hand-Written Letter from the Veteran's Wife.  No further 
requests for hearings are of record.  As such, the Board finds 
that the Veteran's hearing request is withdrawn. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In a December 1953 rating decision, the RO denied the 
Veteran's service connection claim for a stomach condition; the 
Veteran was provided notice of the decision and of his appellate 
rights.

2.  The Veteran did not appeal the December 1953 rating decision, 
and such decision became final.

3.  Evidence added to the record since the RO's final December 
1953 decision is 
not duplicative or cumulative of evidence previously of record, 
but does not raise a reasonable possibility of substantiating the 
Veteran's service connection claim for diarrhea, claimed as a 
nervous stomach condition.


CONCLUSION OF LAW

1.  The RO's unappealled December 1953 decision that denied 
service connection for a stomach condition is final.  38 U.S.C. § 
4005(c) (West 1953) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1953) [38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009)].

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for diarrhea, claimed 
as a nervous stomach condition; therefore, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable AOJ decision on the 
claim for VA benefits.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In Kent, supra, the Court held that the VCAA notice requirements 
in regard to new and material evidence claims require VA to send 
a specific notice letter to the claimant that: (1) notifies him 
or her of the evidence and information necessary to reopen the 
claim (i.e., describes what is meant by new and material 
evidence); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.  

In this case, the notice letter provided to the Veteran in April 
2008 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.

In an April 2008 attachment to notice letter, the RO advised the 
Veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess/Hartman, supra.  The April 2008 
letter also advised the Veteran of his and VA's respective 
responsibilities in obtaining evidence.  

With respect to the duty to assist, the Board also finds that VA 
has complied with all assistance provisions of VCAA.  The 
evidence of record contains the Veteran's service treatment 
records (STRs), post-service VA and private medical records, and 
statements submitted by or on behalf of the Veteran, including a 
statement from the Veteran's wife.  There is no indication of 
relevant, outstanding records which would support the Veteran's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The duty to assist also includes obtaining a medical examination 
or opinion when necessary to decide the claim.  The Board notes 
that the VCAA and its implementing regulations include clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining 
service records, records in the custody of a Federal agency, and 
private records adequately identified by the claimant, but, prior 
to reopening a claim, there is no duty to obtain a VA medical 
examination or opinion.  As the Veteran's claims are not reopened 
herein, there is no obligation on the part of VA to provide a 
medical examination or opinion in connection with his appeal.
      
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
application to reopen the service connection claims for diarrhea, 
claimed as a nervous stomach condition.

Legal Criteria and Analysis 

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 1953 rating decision, the RO denied service 
connection for a stomach condition on the basis that the 
Veteran's stomach disability was a pre-existing disability and 
there was no evidence that the disability increased in severity 
or was worsened by service.  The Veteran did not appeal this 
decision.  Because he did not submit a Notice of Disagreement to 
initiate an appeal and a timely Substantive Appeal to perfect an 
appeal of the RO's December 1953 rating decision, that 
determination became final, based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 1953) [(West 2002)]; 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1953) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009)].

The evidence of record when the RO decided the claim in December 
1953 included the Veteran's STRs, VA medical evidence, and 
statements submitted by or on behalf of the Veteran.  

In March 2008, the Veteran sought to reopen his service 
connection claim.  In an August 2008 rating decision, the RO 
implicitly granted the Veteran's application to reopen his 
service connection claim and denied service connection.  
 
Evidence added to the record since the RO's final December 1953 
decision includes 
statements and written argument submitted by or on behalf of the 
Veteran, including a statement from the Veteran's wife, as well 
as treatment records from the VA Outpatient Clinic in Viera, 
Florida, and from private physicians (Dr. M.T.L., Dr. R.W.T., and 
Dr. A.M.M.).  
	
On review, the Board finds that, since the December 1953 rating 
decision, new and material evidence has not been received to 
reopen the service connection claim for diarrhea, claimed as a 
nervous stomach condition.  Although some of the evidence/records 
received, including the Veteran's private treatment records from 
Dr. R.W.T. and Dr. A.M.M., is new evidence in that the records 
were not previously submitted to agency decisionmakers (see 38 
C.F.R. § 3.156(a)), the newly submitted evidence in its entirety 
is not material to the Veteran's service connection claim for 
diarrhea, claimed as a nervous stomach condition.  

In this regard, the claims folder contains treatment records 
dated November 2008 to March 2010 from the Holmes Regional 
Medical Center (Dr. R.W.T.), and Dr. A.M.M., which variously 
diagnosed the Veteran with severe persistent diarrhea improving 
and irritable bowel syndrome.  See September 2008 Private 
Treatment Report, Dr. A.M.M.; December 2008 Private Treatment 
Report, Dr. R.W.T.; August 2009 Private Treatment Report, Dr. 
A.M.M.  These treatment records, including the private treatment 
records from Dr. M.T.L., do not offer any opinion regarding the 
relationship between the Veteran's diarrhea/stomach disability 
and his service or whether the pre-existing disability increased 
in severity (worsened) as a result of service.  The Board notes 
that the basis of the prior final denials was that the evidence 
failed to show that the Veteran's pre-existing stomach disability 
was a aggravated (increased in severity or was worsened) by 
service.  The newly received records do not address whether the 
pre-existing disability increased in severity (worsened) as a 
result of service and, therefore, are not material.   

Further, review of other newly submitted evidence, including the 
June 2010 Hand-Written Statement from the Veteran's Wife and 
statements submitted by the Veteran and his representative, 
offers no medical evidence or opinion establishing a relationship 
between the Veteran's diarrhea/stomach disability and service, 
including whether the pre-existing disability increased in 
severity (worsened) as a result of service.  As noted, 
"material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The newly received evidence does not relate 
to whether the Veteran's pre-existing stomach disability was 
aggravated by service.  

Further, the Board acknowledges the Veteran and his wife's 
statements regarding continuity of the Veteran's diarrhea/stomach 
disability from service until the present.  Although the Veteran 
and his wife are competent to describe the Veteran's 
gastrointestinal symptomatology (see Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a veteran is competent to report on that of 
which he or she has personal knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)), such statements of continuity of 
symptomatology are not credible as such statements are not 
consistent with the evidence of record.  In this regard, the 
first indication of any complaints and treatment of any 
diarrhea/stomach disability post-service is a July 2008 VA 
Examination Report, dated approximately fifty-six years post-
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time 





(CONTINUED ON NEXT PAGE)



that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Further and significantly, such evidence and 
arguments do not reveal a relationship between his 
diarrhea/stomach disability and service, or a worsening of or 
increase in severity of his pre-existing disability as a result 
of service.
  
In light of the above discussion, the Board finds that all 
evidence submitted since the December 1953 rating decision is not 
considered new and material for the purpose of reopening the 
service connection claim for diarrhea, claimed as a nervous 
stomach condition. 


ORDER

New and material evidence to reopen a service connection claim 
for diarrhea, claimed as a nervous stomach condition, has not 
been received; the appeal is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


